Citation Nr: 0909793	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-24 4680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) with dysthymia, currently rated as 30 
percent disabling.

2.  Entitlement to an increased rating for a low back 
disability, evaluated as 10 percent disabling from February 
12, 2003, to September 13, 2006, and as 20 percent disabling 
since September 14, 2006.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for increased ratings for PTSD with 
dysthymia and a low back disability (residuals of a back 
injury with degenerative disc disease of the lumbar spine), 
evaluated as 30 percent and 10 percent disabling, 
respectively, and for a TDIU rating.

In February 2007, the RO awarded an increased rating of 20 
percent for the low back disability, effective September 14, 
2006.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The TDIU claim is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  From February 12, 2003, the date of claim, to April 15, 
2004, the Veteran's PTSD with dysthymia was productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency with intermittent inability to 
perform occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


2.  Since April 16, 2004, the Veteran's PTSD with dysthymia 
has been productive of no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

3.  From February 12, 2003, to September 13, 2006, the 
Veteran's low back disability (residuals of a back injury 
with degenerative disc disease of the lumbar spine) was 
manifested by no more than slight limitation of motion of the 
thoracolumbar spine and combined range of motion greater than 
120 degrees but not greater than 235 degrees.  It was not 
productive of any incapacitating episodes within any 12-month 
period.  Ankylosis, muscle spasms, and neurological 
manifestations associated with the service-connected low back 
disability were not shown.

4.  Since September 14, 2006, the Veteran's low back 
disability has been manifested by no more than moderate 
limitation of motion of the thoracolumbar spine.  It has not 
been manifested by forward flexion of the thoracolumbar spine 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Nor has it been productive of any 
incapacitating episodes resulting in prescribed bed rest by a 
physician for more than four weeks but less than six weeks 
during any one-year period.  Ankylosis, muscle spasms, and 
neurological manifestations associated with the service-
connected low back disability have not been shown.


CONCLUSIONS OF LAW

1.  From February 12, 2003, to April 15, 2004, the criteria 
for a rating higher than 30 percent for PTSD with dysthymia 
were not met.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2008).

2.  Since April 16, 2004, the criteria for an increased 
rating of 50 percent, but no higher, for PTSD with dysthymia 
have been met.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. 
§ 4.130, DC 9411 (2008).

3.  From February 12, 2003, to September 13, 2006, the 
criteria for a rating higher than 10 percent for the 
orthopedic and neurological manifestations of a low back 
disability were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5292, 
5293, 5295 (2002 and 2003), 5237, 5243, 8720 (2008).  

4.  Since September 14, 2006, the criteria for a rating 
higher than 20 percent for the orthopedic and neurological 
manifestations of a low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DCs 5003, 5010, 5292, 5293, 5295 (2002 and 
2003), 5237, 5242, 5243, 8720 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2008); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

PTSD With Dysthymia

Under the General Rating Formula for Mental Disorders, a 30 
percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, occasional panic attacks, chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

At the outset, the Board finds that the evidence of record 
warrants consideration of "staged ratings" (different 
percentage ratings for different periods of time since the 
date of claim) for the periods from February 12, 2003 to 
April 15, 2004, and from April 16, 2004, to the present.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

February 12, 2003, to April 15, 2004

For this time period, the clinical evidence, including VA 
examinations dated in April 2003 and April 2004 and the 
Veteran's own statements, reflect PTSD symptoms, including an 
exaggerated startle response, intrusive thoughts, flashbacks, 
sleep disturbances, nightmares, depression, irritability, 
feelings of isolation and social withdrawal, dysphoria, and 
memory problems.  The Veteran did not report a history of 
panic attacks.  He denied experiencing either auditory and 
visual hallucinations or suicidal or homicidal ideations.  

On VA examination in April 2003, the Veteran reported that 
while serving as a Marine in Japan in 1996, he had been 
severely injured in a motor vehicle accident, which had 
claimed the lives of two of his fellow service members, one 
of whom was decapitated.  The Veteran stated that memories of 
the traumatic event continued to trigger flashbacks and 
nightmares in which he would relive "what happened in the 
sense of hearing an explosion and finding himself hitting the 
pavement" and "seeing all the other bodies scattered 
around, trying to drag one of his buddies off of the road, so 
that he did not get run over, and his buddy being paralyzed 
from the chest down."  He added that he also remembered 
"blood all around from the various injuries."  The Veteran 
stated that his memories of the accident were brought on by 
external stimuli such as driving in the rain, seeing an 
automobile wreck, or riding in a motor vehicle as a 
passenger.  He added that, whenever possible, he avoided 
driving in inclement weather and riding in vehicles as a 
passenger, and also steered clear of television shows or 
movies about "cars going too fast or wrecking."  

The Veteran reported that while he had difficulty being 
around crowds and felt as if he was constantly on guard and 
"having to watch his back," he could generally "handle 
being around people" and could deal with the public daily in 
his work as the owner of a sandwich shop.  He stated that he 
felt pessimistic about his future, but tried to remain stoic.  
Additionally, the Veteran reported that he had difficulty 
sleeping at night, both due to nightmares and physical pain, 
and that his concentration and memory were impaired.  The 
Veteran also described experiencing an exaggerated startle 
response and chronic irritability, adding that much of his 
frustration was due to his concern about his in-service VA 
medical care.  In this regard, the Veteran noted that, for 
the first five or six months after the accident, his spinal 
fractures went undiagnosed by service physicians and his 
complaints of back pain were held against him, resulting in 
his being labeled a "malingerer" and referred for 
psychiatric evaluation.  The Veteran added that, even now, 
certain VA physicians did not believe his complaints of 
having a fractured back and accused him of "being born with 
it," all of which kindled in him "a great deal of anger and 
resentment" toward the military and VA.  The Veteran 
reported that he also suffered bouts of depression, which 
were often brought on by physical ailments, such as kidney 
stones, and stated that he had anxiety about his health and 
finances.  He indicated that he drank "maybe one beer per 
month," but did not abuse alcohol or other drugs.  He denied 
any suicidal thoughts or psychotic symptoms, and did no 
report any homicidal ideations or panic attacks.  Nor did he 
report any current medication or treatment for psychiatric 
problems.

Mental health examination revealed a sad and occasionally 
irritable mood, with an affect that "was angry at times."  
His speech was normal in rate and rhythm.  His attire was 
casual, but neat.  His fund of knowledge was deemed "above 
average," based on his recall of United States presidents 
and cities.  There was no evidence of any thought disorder 
and his judgment and memory were considered intact.  However, 
it was noted that the results of a three-step task assessment 
revealed some concentration impairment.  Additionally, it was 
noted that the Veteran walked with a limp and appeared to be 
in pain.  

With regard to his occupational, legal, and social history 
and current daily activities, the Veteran reported that, 
following his discharge from the Marines, he had managed a 
restaurant and eventually opened up his own sandwich shop.  
He denied any history of legal problems.  Additionally, the 
Veteran stated that he lived with his wife of four years and 
that they had no children.  He indicated that while he had 
support from his wife and her family, he had no close friends 
or anyone else "he could really rely on."  In this regard, 
the Veteran reported that his father had died when he was 
eight years old, and that he had been brought up by his 
mother and stepfather until their divorce.  He indicated that 
he also had a brother, but that he was not close to any of 
his blood relatives.

Based upon the above, the examiner diagnosed the Veteran as 
having chronic PTSD, manifested by moderate social and 
recreational impairment and mild vocational impairment.  It 
was noted that he was able to live independently and manage 
his own financial affairs.  Significantly, the Veteran was 
found to "be coping with his anxiety and depressive symptoms 
adequately without treatment."  His Global Assessment and 
Functioning (GAF) score was assessed as 55.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 
60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 55 generally reflects moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or coworkers).  

While the Veteran told the April 2003 VA examiner that he was 
frequently irritable and frustrated, particularly with 
respect to his perceived treatment by service and VA medical 
providers, he did not report any suicidal or homicidal 
ideations.  Moreover, while he reported that he had no close 
friends and tended to avoid crowds, it appeared that he did 
not completely isolate himself.  Indeed, the April 2003 VA 
examiner noted the Veteran had been married four years and 
had supportive relationships with his wife and her family.  
Additionally, the Veteran volunteered the fact that he could 
generally "handle being around people" and that he dealt 
with the public daily in his work as the owner of a sandwich 
shop.  Moreover, the record reflects that the Veteran was not 
prescribed medication or other treatment for any psychiatric 
condition during the relevant appeals period, and that he was 
found to be "be coping with his anxiety and depressive 
symptoms adequately without treatment."  Additionally, while 
the Veteran was noted to have a sad and occasionally 
irritable mood and "somewhat angry" affect at time of his 
VA examination, his speech patterns, and thought processes 
were assessed to be normal.  Furthermore, there was no 
evidence of gross memory loss or impairment, nor any 
significant impairment in judgment.  Nor did the Veteran 
report any panic attacks.  Thus the Board finds that from 
February 12, 2003, to April 15, 2004, the Veteran's symptoms 
overall fell within the category of mild to moderate.  

In addressing the Veteran's somewhat low GAF score of 55, the 
Board finds that this score did not match his better 
avocational and social functioning during the relevant 
appeals period as evidenced by the narrative description of 
symptomatology.  In any event, the emphasis in psychiatric 
ratings is not solely on social impairment, but rather 
includes an evaluation of how the mental disorder interferes 
with the ability to work.  38 C.F.R. §  4.126 (2008).  Here, 
the Veteran reported being steadily employed since his 
discharge from the military and indicated that his PTSD 
symptoms did not interfere with his ability to interact with 
customers in the course of his employment.  Additionally, the 
VA examiner expressly found that the Veteran was able to 
function independently and handle his own financial affairs.  

Based upon the above findings, the Board finds that the 
Veteran's disability warranted no more than a 30 percent 
rating for the period of February 12, 2003, to April 15, 
2004.  In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warranted 
more than a 30 percent disability rating during this period, 
however, the Board finds that the preponderance of the 
evidence is against entering such a finding.  The Veteran was 
not shown to have overall reduced reliability and 
productivity, as he had close relationships with his wife and 
her family, and his work history was, for the most part, 
stable.  Nor was he shown to have panic attacks; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  As 
such, the Board finds that an evaluation in excess of 30 
percent is not warranted during this period.

As the preponderance of the evidence is against the claim for 
an increased rating for the period of February 12, 2003, to 
April 15, 2004, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

April 16, 2004, to the Present

During this period, the Veteran has undergone VA examinations 
in April 2004 and August 2006 that reflect a general 
worsening of PTSD symptoms, particularly his depression.  

On examination in April 2004, the Veteran stated that he 
continued to experience the same symptoms he had reported at 
the time of his previous VA examination.  In addition, he 
stated that his relationship with other people and his wife 
had become more distant and that he was afraid she would 
leave him because of his declining ability to "work and 
support her and be the kind of person he used to be."  He 
also stated that he had increased difficulty with 
concentration and memory and that those issues were 
"affecting his work" in the sandwich shop and his home life 
to the extent that he would "forget what someone ordered and 
start making the wrong sandwich," or "forget where he put 
things around the house."  He emphasized that since the last 
examination, he had become more depressed about his failing 
health, financial problems, and relationship with his wife, 
and suffered from frequent crying spells and insomnia.  
However, he continued to deny any suicidal ideations or 
psychotic symptoms.  Nor did he report any homicidal 
ideations, hallucinations, delusions, or panic attacks.  
Additionally, he denied any problems with alcohol or drugs, 
stating that he did not drink at all anymore.

Clinical assessment revealed a sad mood, with a sad to 
blunted affect.  His fund of knowledge was assessed as 
average, and there was no evidence of a thought disorder.  
Additionally, cognitive testing revealed that his thought 
processes and judgment remained fairly intact, and his speech 
remained normal in rate and rhythm.  However, the Veteran was 
found to exhibit memory problems that were not observed on 
the prior examination.

Based upon the Veteran's statements and the results of the 
examination, the VA examiner concluded that while the Veteran 
continued to be moderately impaired socially and 
recreationally, he appeared to have withdrawn and become more 
isolated since the last VA examination and was unable to 
tolerate being around other people as much as he had 
previously.  This decline was noted to have impacted his 
vocational functioning, although the examiner observed that 
he could still work to a limited extent.  Above all, the 
Veteran's depression was found to be "worse than it was at 
the previous exam" and was described as the "major change 
that is seen in this young man."  Unlike on previous 
examination, the VA examiner recommended that the Veteran 
seek professional help for his PTSD symptoms.  Nevertheless, 
the examiner found that the Veteran was still capable of 
functioning independently and performing the activities of 
daily life, and hat he had an adequate support structure.  
His GAF score was assessed as 40.

The Veteran was afforded an additional VA examination in 
August 2006 in which he reported that he could no longer work 
more than a few hours per week due to his PTSD and other 
health problems.  He stated that he now "avoided being 
around people if at all possible," that "his only support 
was his wife."  In this regard, the Veteran indicated that 
his marital relationship had modestly improved since his 
April 2004 VA examination.  However, he denied improvement in 
any other areas and stated  that he had "no real interests 
or hobbies other than reading and messing around with the 
computer."  He denied any psychiatric treatment since his 
last examination.

Mental status examination yielded essentially the same 
findings as those on prior examination, and the VA examiner 
concluded that the Veteran's PTSD symptoms continued to be 
consistent with a GAF of 40.  The VA examiner further stated 
that, vocationally, the Veteran continued to be severely 
impaired, but added that his impairment was due not only to 
his PTSD but also to his physical disabilities.  
Additionally, the VA examiner noted that the Veteran now 
appeared somewhat dependent on others, especially his wife, 
for some of his daily living activities, but that he was 
still "probably capable of managing his own financial 
affairs with his wife's assistance."  It was noted that 
further diagnostic tests were not needed and that the Veteran 
did not "seem to be interested in any type of psychiatric 
follow-up."

Under DSM-IV, a GAF of 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing in school).  

Here the Veteran's lay statements and clinical evidence of 
record indicates that since April 16, 2004, he has grown more 
depressed and isolated from other people, and these symptoms 
have interfered with employment to an increased extent.  
However, he has continued to maintain a close relationship 
with his wife, for the most part, and to take part in certain 
forms of recreation that do not require him to socialize or 
leave his home.  

The Veteran's increasing difficulty with work and social 
environments clearly indicated that his PTSD symptoms since 
April 16, 2004, fall within the category of moderately severe 
PTSD.  In so determining, the Board finds it significant that 
two VA examinations conducted during this period have 
reflected worsening depression and increased isolation, 
relative to his prior April 2003 examination.  In the 
judgment of the Board, the evidence as a whole demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating under DC 9411. 

With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against such a finding.  
The Veteran has not been shown to have deficiencies in most 
areas as he remains able to work on a part-time basis and is 
able to enjoy some solitary leisure pursuits.  Nor has he 
been shown to have obsessional rituals that interfere with 
routine activities, speech that is intermittently illogical 
or obscure, panic attacks, or neglect of personal hygiene.  
Moreover, the results of his April 2004 and August 2006 VA 
examinations yielded no evidence of a significantly impaired 
memory, disorderly thought processes, homicidal or suicidal 
ideation, or psychotic symptoms.  While some memory 
impairment was shown and forgetting to compete tasks, memory 
impairment, that is consistent with a 50 percent rating and 
memory loss of his own name or that of relatives is not 
shown.  Those factors indicate that the Veteran was not 
seriously occupationally and socially impaired during the 
relevant time period. PTSD of a moderately severe disability 
warrants no more than a 50 percent disability rating.

The Board recognizes that the Veteran has been assessed as 
having a low GAF score of 40, but again finds that this score 
does not match his better avocational and social functioning 
as demonstrated in the narrative statement of symptomatology.  
As noted above, the emphasis in psychiatric ratings is not 
solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. §  4.126 (2008).  Here, the 
Veteran has been shown to continue to work at the sandwich 
shop he owns.  While he has reported scaling back his hours, 
he has conceded that is due not only to his PTSD but to other 
health problems.  Additionally, while the Veteran has been 
found to require some assistance with daily living 
activities, he continues to appear capable of managing his 
own financial affairs, albeit with his wife's assistance.  As 
such, the Board finds that an evaluation in excess of 50 
percent is not warranted.

In sum, the Board finds that the evidence of record shows 
that the Veteran's PTSD has warranted staged ratings of 30 
percent for the time period from February 12, 2003, to April 
15, 2004, and 50 percent from April 16, 2004, to the present.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable 
doubt has been resolved in favor the Veteran in making this 
decision.  The preponderance of the evidence is against the 
assignment of any higher ratings.  38 U.S.C.A. § 5107(b) 
(West 2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.  
38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

During the pendency of this appeal, the regulations for 
rating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  However, the 
amended regulation cannot be applied prior to the effective 
date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 
(2004).  Thus, the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
Veteran in terms of lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  A 40 percent rating was also warranted when 
only some of those symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe IDS, with recurring attacks with intermittent relief.  
A 60 percent rating was warranted when the IDS was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  Since that 
rating code contemplates limitation of motion, a separate 
rating for limitation of motion was not warranted.  
VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for the 
evaluation of IDS were amended to evaluate the disorder 
either on the total duration of incapacitating episodes 
resulting from IDS over the past 12 months, or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for IDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A rating of 20 percent was warranted for 
IDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A rating of 40 percent was warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The regulation was 
again slightly revised in September 2003.  Effective 
September 26, 2003, the regulations for rating disabilities 
of the spine were revised, and the diagnostic codes were 
reclassified.  The reclassified diagnostic codes include 5237 
(lumbosacral strain) and 5243 (IDS).  68 Fed. Reg. 51454 
(Aug. 27, 2003).  The code for IDS (DC 5243), permits rating 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2008).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent); 

Forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Veteran contends that his low back disability warranted a 
higher disability evaluation for each of the periods from 
February 12, 2003 to September 13, 2006, and from September 
14, 2006 to the present.

February 12, 2003, to September 13, 2006

During this period, the Veteran's low back disability was 
rated 10 percent disabling under DC 5010-5295.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the rating assigned.  The additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2008).  
Diagnostic Code 5010 contemplates traumatic arthritis, while 
DC 5295 pertains to lumbosacral strain.  The Board observes 
that traumatic arthritis is rated as degenerative arthritis 
under DC 5003, which, in turn, is rated on the basis of 
limitation of motion for the specific joint involved.  
Diagnostic Code 5292 is the rating code for limitation of 
motion of the lumbar spine that was in effect prior to 
September 23, 2003.  38 C.F.R. § 4.71a, DC 5292.  

Other applicable diagnostic codes include DC 5293, the rating 
code for IDS in effect prior to September 23, 2003, and DC 
5237, the revised code for lumbosacral strain, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. §  4.71a, DCs 5293, 5237, General 
Rating Formula for Diseases and Injuries of the Spine (2008).  
Additionally, the Board will consider DC 5242, which pertains 
to degenerative arthritis of the spine, and DC 5243, the 
revised diagnostic code for IDS, which is also rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DCs 5242, 5243, 5292, 5293 (2007).  
DC 5242, however, may not serve as a basis for an increased 
rating here.  The lumbar vertebrae are considered a group of 
minor joints that is ratable on parity with a major joint.  
38 C.F.R. § 4.45.  Diagnostic Code 5242 directs that 
degenerative arthritis of the spine be evaluated under DC 
5003, which, as noted above, allows for the assignment of a 
20 percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  However, as the Veteran was already in receipt 
of a compensable rating based on limitation of motion 
throughout the relevant appeals period, neither DC 5003 nor 
5242 may serve as a separate basis for an increased rating in 
this instance.  38 C.F.R. § 4.71a, DCs 5003, 5242 (2008).

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable.

The Board now turns to the applicable criteria.  As noted 
above, DC 5010 provides that traumatic arthritis 
substantiated by X-ray is rated as degenerative arthritis 
under DC 5003.  Under DC 5003, degenerative arthritis, in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  
38 C.F.R. § 4.71a, DC 5292.  

The clinical evidence for consideration during the relevant 
appeals period includes VA examinations conducted in April 
2003 and April 2004 and a VA pain clinic consultation report 
dated in December 2004.

On VA examination in April 2003, the Veteran reported that he 
had injured his back in a motor vehicle accident in 1996.  He 
subsequently experienced acute back pain.   X-rays taken in 
service revealed a separation of the L1, L3, and L5 
vertebrae.  While the Veteran underwent physical therapy for 
his symptoms, he denied any history of back surgery.  
Additionally, he reported undergoing a resection of the left 
spermatocele while still in service, but denied any pain or 
tenderness resulting from this procedure.  

Physical examination revealed a normal gait.  It was noted 
that the Veteran did not require a cane or other orthotic 
device to ambulate.  Some tenderness on palpation was noted 
from the proximal lumbar region down to the sacral spine.  No 
paraspinal muscle spasms were observed.  There was bilateral 
sacroiliac joint tenderness.  Straight leg raising was 
positive bilaterally, although it was noted that the Veteran 
experienced greater pain in his lower right extremity than in 
his left.  The Veteran was expressly found to have full range 
of motion of the lumbar spine, although specific range of 
motion findings were not recorded.  He was noted to have full 
motor strength, with sensation intact to light touch in both 
the upper ad lower extremities.  No other neurological 
abnormalities were reported.  

X-rays taken in March 2003, shortly before the VA 
examination, were reviewed and found to be consistent with a 
diagnosis of mild degenerative joint disease of the lumbar 
spine, with mild anterior listhesis of the L5-S1 vertebrae, a 
possible bilateral L5 defect and irregularity of the L3 
vertebra that was suggestive of either a posttraumatic or 
developmental anomaly.  It was noted that the Veteran's low 
back disability prevented him from working more than four 
hours per day in a sandwich shop that he owned with his wife.

The Veteran was afforded a second VA examination in April 
2004 in which he recounted the details of the June 1996 in-
service automobile accident in which he injured his back and 
left shoulder and ruptured his spleen.  He reported that he 
continued to suffered from chronic low back pain that 
radiated to his left and right lower extremities, and was 
worse on the right than on the left.  He stated that he also 
experienced occasional numbness in his lower extremities 
after lying down for any length of time.  The Veteran 
indicated that he took prescription medication for back pain, 
but continued to deny any history of back surgery.  He also 
denied any use of ambulatory devices.  Nor did he report any 
bowel or bladder problems or associated symptoms arising from 
his back condition.  In terms of functional limitation, the 
Veteran reported that he now could only work approximately 
eight hours per week at his sandwich shop due to back pain.

On physical examination, the range of motion of the Veteran's 
lumbar spine was as follows: forward flexion to 80 degrees, 
extension to 20 degrees, 30 degrees backward and side 
bending; and 40 degrees rotation, bilaterally.  While the 
Veteran reported pain on all ranges of motion, it was noted 
that his "verbalization of pain was surprisingly beyond 
expectations based upon physical objective findings."  No 
paraspinal muscle spasm were detected.  Ankylosis was not 
shown.  Straight leg raising was positive, bilaterally.  
However, the Veteran was noted to have full motor strength in 
both lower extremities, with no reflex or sensory 
abnormalities.  An electromyogram (EMG) and nerve conduction 
study were negative for any neurological abnormalities.

In December 2004, the Veteran underwent a consultation at a 
VA pain clinic in which he reported a history of chronic low 
back pain since his 1996 in-service motor vehicle injury.  He 
rated his current pain intensity as a 6 on a scale of 1 to 
10, and complained of painful flare-ups brought on by 
walking, standing, twisting or bending.  Additionally, the 
Veteran complained of numbness and tingling in his lower 
extremities, which were more pronounced on his right side.  
He denied any history of urinary or bowel incontinence and 
indicated that he did not use a cane or other orthotic device 
for ambulation.  

On range of motion testing, the Veteran was found to have 
flexion limited to 30 degrees, with 10 degrees extension and 
10 degrees right and left lateral bending.  Significantly, 
however, the examiner noted that the Veteran was able to walk 
on his tiptoes and heels in a straight line without 
difficulty and did not appear to have problems involving gait 
or balance.  The sacroiliac joints were found to be nontender 
and no muscle spasms, muscle weakness or atrophy, or 
ankylosis was shown.  Straight leg raising was positive 
bilaterally.  However, neurological testing revealed no 
sensory, motor, or reflex deficiencies.  

Based upon the results of the VA pain clinic consultation, 
the Veteran was diagnosed with low back pain with 
spondylolisthesis.  It was recommended that he undergo 
additional range of motion testing, as well as Magnetic 
Resonance Imaging (MRI) and X-rays of the lower spine, and a 
follow up pain clinic appointment was scheduled for April 
2005.  However, the record reflects that the Veteran did not 
report for that follow-up VA pain clinic appointment.  
Consequently, any additional clinical evidence or other 
information that might have been elicited in support of his 
increased rating claim was not obtained because of his 
failure to cooperate.  The Board reminds the Veteran that the 
duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

With respect to the ranges of motion at the April 2003 and 
April 2004 VA examinations, the Board concludes that the 
limitation of motion of the Veteran's lumbar spine during 
this period most accurately fell within the slight range, 
even when taking into account any additional loss of function 
due to pain and other factors.  Indeed, while the Veteran 
reported pain throughout range of motion testing, he was able 
to exhibit full range of motion at the April 2003 examination 
and nearly full range of motion at the April 2004 
examination.  With respect to the December 2004 VA pain 
consultation, the Board acknowledges that the Veteran was 
found to have flexion limited to 30 degrees, with 10 degrees 
extension and right and left lateral bending.  However, the 
examiner expressly noted that the Veteran was able to walk on 
his tiptoes and heels in a straight line without difficulty 
and did not appear to have problems involving gait or 
balance.  Nor did the examiner find that the Veteran's 
combined range of motion had decreased since the time of his 
April 2004 VA examination.  The Board finds that the VA 
examinations are more persuasive evidence regarding the 
veteran's range of motion during this period because the 
examiners did not question the results.

Thus the Board finds that, overall, there was minimal 
limitation of all ranges of motion during the relevant 
appeals period.  Under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, when the 
low back disability was slight, as was demonstrated here, 
which a 10 percent rating was warranted.  38 C.F.R. § 4.71a, 
DC 5292 (2002).  Accordingly, the old schedular criteria of 
DC 5292 cannot serve as a basis for an increased rating in 
this particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's low back disability 
again failed to satisfy the requirements for more than a 10 
percent rating.  According to the new regulations, his ranges 
of motion fell at most within the requirements for a 10 
percent rating: forward flexion greater than 60 degrees but 
not greater than 85 degrees; or combined range of motion 
greater than 120 degrees but not greater than 235 degrees.  
38 C.F.R. § 4.71a, DCs 5237, 5242 (2008).  Thus, the new 
schedular criteria of DCs 5237 and 5242 cannot serve as a 
basis for an increased rating either.

Similarly, when rated under the diagnostic codes for 
lumbosacral strain, the Veteran's low back disability did not 
meet the qualitative criteria for a rating higher than 10 
percent under the old version, as well as under the new 
version.  38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent required a showing of muscle spasm on extreme 
forward bending and unilateral loss of lateral motion in the 
standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  In 
this case, the April 2003 VA examiner noted tenderness on 
palpation of the muscles from the proximal lumbar region down 
to the sacral spine, as well as bilateral sacroiliac joint 
tenderness.  However, at the subsequent December 2004 VA pain 
clinic consultation, the Veteran's sacroiliac joints were 
found to be nontender.  Moreover, the April 2003 and April 
2004 VA examinations and the December 2004 VA pain clinic 
consultation yielded no evidence of any paraspinal muscle 
spasms or muscle weakness.  Accordingly, the Board finds that 
the Veteran's back disability did not satisfy the criteria 
for a higher rating of 20 percent under the old criteria of 
DC 5295.  

With respect to whether DC 5293, the old schedular code 
pertaining to IDS, would entitle the Veteran to a higher 
rating, the Board finds that they do not because neurological 
findings consistent with moderate intervertebral disc 
syndrome with recurring attacks were not shown.  The evidence 
found subjective neurologic complaints, but no objective 
evidence of any neurologic impairment due to any 
intervertebral disc syndrome..  

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under that code, a 10 percent rating was 
warranted for IDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A rating of 20 percent was warranted for 
IDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A rating of 40 percent was warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Here, there is no evidence that the Veteran was prescribed 
bed rest by a physician for at least two weeks during any 
one-year period of the rating period under consideration.  
The Board recognizes that at the time of his April 2003 VA 
examination, the Veteran reported that his back pain 
prevented him from working more than four hours per day, and 
that, on examination in April 2004, he stated he could only 
work eight hours per week.  However, the Veteran did not 
report that he had been incapacitated due to back pain, nor 
did he indicate that his symptoms otherwise interfered with 
his ability to perform daily-living activities.  Accordingly, 
the Board finds that the Veteran is not entitled to an 
increased rating based on incapacitating episodes.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurological manifestations mean orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, 2 (2008).  

There is no evidence of record from February 12, 2003, to 
September 13, 2006, showing incapacitating episodes as 
defined under the old schedular criteria pertaining to IDS or 
the version of DC 5293 in effect from September 23, 2002, to 
September 26, 2003.  Therefore, it is necessary to determine 
whether the Veteran may be entitled to a higher rating if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in April 2004, the only VA examination during the 
relevant appeals period where complete ranges of motion were 
recorded, the Veteran was shown to have forward flexion to 80 
degrees, extension to 20 degrees, 30 degrees backward and 
side bending; and 40 degrees rotation, bilaterally, with pain 
on all ranges of motion.  Ankylosis was not shown.  
Additionally, the December 2004 VA pain clinic consultation 
report showed that the Veteran had flexion limited to 30 
degrees, with 10 degrees extension and right and left lateral 
bending.  However, as noted above, that report indicated that 
the Veteran was able to walk on his tiptoes and heels in a 
straight line without difficulty and did not appear to have 
problems involving gait or balance, calling into question the 
range of motion results of that examination.  Further, it did 
not indicate that Veteran's combined range of motion had 
decreased since the time of his April 2004 VA examination,  
Therefore, the Board finds that the VA examination results of 
range of motion testing were more reliable and persuasive 
evidence in this case.  Accordingly, the Board finds that the 
Veteran's combined ranges of motion during the relevant 
appeals period would warrant a rating of no more than 10 
percent under the general rating formula.  The requirements 
for a higher rating under the general rating formula, forward 
flexion greater than 30 degrees but not greater than 60 
degrees; or combined range of motion not greater than 120 
degrees, are not demonstrated.  38 C.F.R. § 4.71a, DC 5237 
(2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123, 4.124a (2008).

The Board has found that the Veteran is not entitled to a 
rating in excess of 10 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to and after September 2003.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although the Veteran complained of flare-
ups, those occurred only after certain activities, such as 
after prolonged sitting, standing, bending, walking, lifting 
heavy weights, and stooping.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Moreover, there is no evidence of record 
suggesting that the effects of the Veteran's back disability 
went beyond those contemplated in the 10 percent rating 
assigned for the period from February 12, 2003, to September 
13, 2006.  Indeed, the Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish pain, weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
rating during that period.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The next question before the Board is whether the Veteran is 
entitled to a separate rating for any neurological 
manifestations.  Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate, or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

The Board recognizes that at the April 2003 and April 2004 VA 
examinations and the December 2004 VA pain clinic 
consultation, the Veteran complained of radicular pain, 
numbness and tingling in both lower extremities.  While the 
physical examination showed positive straight leg raisings, 
bilaterally, he was found to have full strength in both lower 
extremities and no other sensory, motor, or reflex deficits 
were shown.  Moreover, an EMG and nerve conduction study were 
negative for any neurological abnormalities.  Accordingly, 
the Board finds that the overall clinical evidence of record 
from February 12, 2003, to September 13, 2006, does not 
support an award of a separate rating for neurological 
manifestations of the Veteran's back disability in his lower 
extremities under DC 8520, because the objective evidence 
does not demonstrate that any neurologic abnormality 
sufficient to constitute a ratable disability was shown 
during this period.

The Board has considered whether a higher rating might be 
warranted for any time from February 12, 2003, to September 
13, 2006.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that neither the orthopedic nor the neurological 
manifestations of the Veteran's low back disability warranted 
increased ratings during this period.  38 U.S.C.A. § 5107(b) 
(West 2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

September 14, 2006, to the Present

During this period, the Veteran's low back disability has 
been rated 20 percent disabling under DC 5010-5242.  As noted 
above, DC 5010 contemplates traumatic arthritis, which is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5242 is the revised code for 
degenerative arthritis of the spine, which, along with 
lumbosacral strain (DC 5237), is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, DCs 5237, 5242, General Rating Formula for 
Diseases and Injuries of the Spine (2008).  Other applicable 
diagnostic codes include DCs 5293 and 5295, which are the old 
criteria pertaining to IDS and lumbosacral strain, and DC 
5243, the revised code for IDS.  38 C.F.R. §§ 4.71a, DCs 
5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 5243.  

Since September 14, 2006, it has not been contended or shown 
that the Veteran has had residuals of a fracture of the 
vertebra (DC 5285), complete bony fixation of the spine (DC 
5286), or ankylosis of the lumbar spine (DC 5289). 
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable.

The only clinical evidence for consideration during the 
relevant time period is a September 2006 VA spine 
examination.  At that examination, the Veteran complained of 
pain radiating down to lower extremities, bilaterally, with 
numbness on the right side.  He reported that his pain was 
accompanied by severe flare-ups that had caused him to pass 
out "2 or 3 times" in the past two or three years.  He 
added that such flare ups could be triggered by "any 
activity at all, but especially certain positions and motions 
and that "also weather aggravates that pain."  

He also reported fatigue, decreased motion, stiffness, 
weakness, and muscle spasm.  The Veteran stated that his low 
back symptoms had grown progressively worse and limited his 
ability to assist his wife in running the restaurant and 
rendered him "almost totally inactive."  He also reported 
functional impairment to the extent that he had difficulty 
walking more than 100 feet.  The Veteran stated that he took 
medication to treat his back pain and had attended pain 
clinics.  He did not report any use of canes or other 
orthotic devices and denied any additional treatment or 
surgery to treat his back pain.  Nor was any history of bowel 
or bladder dysfunction reported.  Additionally, he did not 
report that his symptoms had resulted in any incapacitating 
episodes requiring physician-prescribed bed rest in the past 
year.

Range of motion testing showed forward flexion to 60 degrees, 
extension to 25 degrees, 20 degrees right lateral bending, 29 
degrees left lateral bending, and 35 degrees rotation, 
bilaterally.  All ranges of motion were affected by pain.  
Additionally, the Veteran was found to experience weakness 
and fatigue on repetitive motion.  He was shown to walk with 
an antalgic gait.  Clinical examination revealed some 
straightening of the lumbar lordotic curvature of the spine, 
which yielded diagnoses of anterior spondylolisthesis of the 
L5 on S1 vertebrae and small spin bifida oculta at the S1.  
Some paravertebral muscle spasm was also observed.  However, 
there were no clinical findings of other abnormal spinal 
contours, to include gibbus, kyphosis, scoliosis, or reverse 
lordosis.  No muscle atrophy or weakness affecting the spine 
was detected.  

An MRI report confirmed the VA examiner's findings of some 
straightening of the lumbar spine, with disk space narrowing 
at L1-2 and L2-3, where a disc desiccation and Schmorl's 
nodes were revealed.  Mild disc bulges were also detected at 
the T12-L1, L1-2, and L2-3 vertebrae, and there was increased 
signal intensity in the L4 vertebral suggestive of a benign 
hemangioma.  However, there were no focal disc protrusions or 
significant bony spinal stenosis detected.  It was expressly 
noted that the underlying spinal cord was normal in 
appearance.  The diagnostic impression was lumbar spondylosis 
without evidence of herniated nucleus pulposus or bony spinal 
stenosis.

The September 2006 VA examination included EMG and nerve 
conduction studies, which were negative for any neurological 
abnormalities affecting the lower extremities.  While 
Lasegue's sign was positive, bilaterally, two-point 
discrimination, light-touch, and deep tendon testing were 
negative for any motor, sensory, or reflex deficits.  

Turning to the applicable criteria, under the old rating code 
of DC 5292, a higher rating of 40 percent was not warranted 
unless there was severe limitation of lumbar motion.  38 
C.F.R. § 4.71a, DC 5292.  Based upon the ranges of motion 
recorded at the September 2006 examination, the Board 
concludes that the Veteran's limitation of motion since 
September 14, 2006, falls within the moderate range.  While 
the range of motion of the Veteran's back in some aspects was 
shown to be approximately two-thirds the normal range, in 
other aspects nearly normal range of motion was exhibited.  
Thus, the Board finds the Veteran's range of motion overall 
as no more than moderately limited, as at no time has his 
range of motion been found to be severe or extremely minimal.  
Under the old qualitative criteria for evaluating limitation 
of motion of the lumbar spine, the Veteran's low back 
disability is no more than moderate, for which a 20 percent 
rating is warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  
Thus, the old schedular criteria of DC 5292 cannot serve as a 
basis for an increased rating.

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion fall at most within the requirements for 
a 20 percent rating: forward flexion greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237 
(2007).  Forward flexion of the thoracolumbar spine to 30 
degrees or less has not been shown, nor has favorable 
ankylosis of the entire thoracolumbar spine been shown.  
Thus, the new schedular criteria of DCs 5237 and 5242 cannot 
serve as a basis for an increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the Veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 20 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

Under the old schedular criteria of DC 5295, a higher rating 
of 40 percent was not warranted unless there was listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  In this case, the September 2006 
physical examination revealed moderate paravertebral muscle 
spasm, which was relieved by lateral bending, as well as some 
straightening of the lumbar lordotic curvature that was 
confirmed by MRI.  Additionally, as noted above, MRI findings 
revealed disc space narrowing, disc desiccation, and 
Schmorl's nodes at L1-2 and L2-3, as well as mild disk bulges 
at the T12-L1, L1-2, and L2-3 vertebrae and increased signal 
intensity in the L4 vertebra suggestive of a benign 
hemangioma.  However, it was expressly noted on MRI 
examination that Veteran's underlying spinal cord was normal 
in appearance, and he was found to be able to walk on his 
heels and toes.  Additionally, there was no evidence of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or any 
abnormal mobility on forced motion.  Thus, the Veteran's low 
back disability, based on the clinical evidence of record 
from September 14, 2006, to the present, does not satisfy the 
criteria for a higher rating of 40 percent under the old 
criteria of DC 5295.  Under the new schedular criteria, the 
Veteran's range of motion does not meet the criteria for a 
higher rating of 40 percent, as discussed above.

In evaluating whether the Veteran is entitled to a higher 
rating under the rating criteria for IDS, the Board observes 
that on examination in September 2006, the Veteran reported 
that he had "passed out" on two or three occasions in two 
or three years due to back pain.  Significantly, however, 
there is no evidence that he has been prescribed bed rest by 
a physician for more than four weeks but less than six weeks 
during any one-year period of the rating period under 
consideration.  Accordingly, the Board finds that the Veteran 
is not entitled to an increased rating based on 
incapacitating episodes as defined under the version of DC 
5293 in effect from September 23, 2002, to September 26, 
2003.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  The 
evidence does not show severe intervertebral disc syndrome 
with recurring attacks and only intermittent relief.  Nor is 
he entitled to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
because incapacitating episodes with bed rest prescribed by a 
physician are not shown.  38 C.F.R. § 4.71a, DC 5243.

The Board now turns to the question of whether the Veteran is 
entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

As noted above, the Veteran's September 2006 VA examination 
showed forward flexion to 60 degrees, extension to 25 
degrees, 20 degrees right lateral bending, 29 degrees left 
lateral bending, and 35 degrees rotation, bilaterally, with 
all ranges of motion limited by pain.  Those findings would 
warrant a rating of no more than 20 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, forward flexion of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, are not shown.

The Board has found that since September 14, 2006, the 
Veteran has not been entitled to a rating in excess of 20 
percent for the orthopedic manifestations of his low back 
disability under the rating criteria in effect prior to and 
after September 2003.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the 
Veteran complained of flare-ups on examination in September 
2006 and indicated that those could be caused by "any 
activity," he qualified his statement by adding that 
"certain positions and motions" and changes in the weather 
were factors that were likely to induce flare-ups.  Moreover, 
the Board finds that any additional functional loss due to 
pain, weakened movement, excess fatigability, or 
incoordiation is already contemplated in the 20 percent 
rating that the Veteran has been assigned during the relevant 
time period.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the Board finds that the provisions under DeLuca 
do not provide the basis for a higher rating during the 
relevant appeals period.

With respect to neurological manifestations, the Board 
recognizes that at the September 2006 VA examination, the 
Veteran complained of pain radiating down to the lower 
extremities, bilaterally, with paresthesias of the right leg, 
and Lasegue's sign was shown to be positive, bilaterally.  
However, a detailed neurological examination was conducted 
which was negative for any other clinical findings of muscle 
strength or atrophy, or any sensory, reflex, or motor 
deficiencies.  Additionally, EMG and nerve conduction studies 
were negative for any neurological abnormalities affecting 
the lower extremities.  Accordingly, the Board finds that the 
overall clinical evidence of record since September 14, 2006, 
does not support an award of a separate rating for 
neurological manifestations of the Veteran's back disability 
in his lower extremities under DC 8520.  The evidence does 
not show any ratable neurologic disability as the result of 
the veteran's spine disability which could be assigned any 
compensable rating.

The Board has considered whether a higher rating might be 
warranted for any time since September 14, 2006.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, the weight of the credible 
evidence demonstrates that neither the orthopedic nor the 
neurological manifestations of the Veteran's low back 
disability have warranted increased ratings during this 
period.  The preponderance of the evidence is against the 
claim for an increased rating and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2008).  However, the regulations also provide 
for exceptional cases involving compensation.  Ratings shall 
be based as far as practicable, upon the average impairments 
of earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2008).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
Veteran's service-connected PTSD with dysthymia or low back 
disability.  Therefore, the Board finds that the application 
of the regular schedular standards have not been rendered 
impractical and that referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service is 
not warranted.

The Board acknowledges that the Veteran reported that the 
symptoms of his PTSD and physical problems, including 
service-connected low back disability, led him to reduce the 
number of hours he works each week at his sandwich shop and 
that those symptoms have been found to impact him 
vocationally, socially, and recreationally, and have rendered 
him somewhat dependent on others, especially his wife, for 
some of his daily living activities.  However, the record 
suggests that the Veteran continues to work part-time.  While 
he has scaled back some of his activities, there is no 
indication that his impairment goes beyond that contemplated 
in the disability ratings that have been assigned.  His 
disabilities also have not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in March 2003, March 2004, 
and October 2004, rating decisions in May 2003, August 2004, 
June 2004, and February 2007, and a statement of the case in 
July 2005.  Those documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

For the period from February 12, 2003, to April 15, 2004, an 
increased rating for PTSD with dysthymia is denied.

Since April 16, 2004, an increased rating of 50 percent, but 
no higher, for PTSD with dysthymia is granted. 

An increased rating for a low back disability is denied.


REMAND

With regard to the issue of entitlement to a TDIU rating, the 
Board finds that the adjudication of this claim is materially 
affected by the increase in the disability rating assigned 
for the Veteran's PTSD with dysthymia and that a remand is 
therefore warranted. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2008).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2008).  Factors to be considered 
are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

The record reflects that the Veteran is currently service 
connected for PTSD with dysthymia, now rated as 50 percent 
disabling; residuals of a splenectomy with blunt bowel 
trauma, rated as 20 percent disabling; a low back disability, 
rated as 20 percent disabling; bilateral hearing loss, rated 
as 10 percent disabling; and status post resection, left 
spermatocele and kidney stones, each rated as noncompensably 
disabling.  He now has a combined disability rating of 70 
percent, and one disability (PTSD), which is rated higher 
than 40 percent.  Thus, the percentage criteria of 38 C.F.R. 
§ 4.16(a) are now met.  The remaining question therefore is 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disabilities.

In this regard, the Board finds that further clarification is 
needed.  The record reflects that the Veteran has been 
afforded separate VA psychiatric and orthopedic examinations 
that addressed the impact of his PTSD and low back disability 
on his employment.  Significantly, however, it does not 
appear that an examiner has yet been asked to render an 
opinion as to the overall effect of the Veteran's service-
connected disabilities alone on his ability to obtain and 
retain employment.  In light of this, and given that the 
Veteran's combined disability rating now meets the criteria 
of 38 C.F.R. § 4.16(a), the Board finds prudent and thorough 
course of action is to afford the Veteran a social and 
industrial survey on remand, to ascertain the impact of his 
service-connected disabilities on his unemployability.

The Board acknowledges that in correspondence dated in 
December 2006, the RO attempted to schedule the Veteran for a 
social and industrial survey in connection with his TDIU 
claim and also requested that he submit income tax returns 
documenting any employment over the past two years.  However, 
the Veteran did not respond to the RO's request.  The Board 
observes that VA's duty to assist is not a one-way street; if 
an appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  VA is only required to 
obtain evidence that is adequately identified.  38 U.S.C.A. 
§ 5103A(b), (c).  Nevertheless, since the material change in 
the Veteran's overall disability rating necessitates a remand 
of his TDIU claim, the Board finds that the Veteran should be 
afforded an additional opportunity to provide evidence 
substantiating that claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide 
evidence to demonstrate any income for 
the period for which unemployability is 
claimed.

2.  Schedule the Veteran for a social 
and industrial survey in order to 
ascertain the impact of his service-
connected disabilities on his 
unemployability.  The examiner should 
evaluate and discuss the effect of all 
of the Veteran's service-connected 
disabilities, both singly and jointly, 
on the Veteran's employability.  The 
examiner should opine as to whether it 
is at least as likely as not (50 
percent or greater probability) that 
the Veteran's service-connected 
disabilities (PTSD with dysthymia, 
residuals of a splenectomy with blunt 
bowel trauma, a low back disability, 
bilateral hearing loss, status post 
resection of left spermatocele, and 
kidney stones), without consideration 
of any non-service-connected 
disabilities, render him unable to 
secure or follow a substantially 
gainful occupation.  The examiner 
should review the claims folder and 
should note that review in the 
examination report.  All findings and 
conclusions should be supported by a 
rationale, and the examiner should 
reconcile the opinion with all other 
clinical evidence of record.

3.  Then, readjudicate the claim for 
entitlement to a TDIU rating, including 
whether referral of the TDIU claim to 
the appropriate department officials 
under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is 
warranted.  If any decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


